DETAILED ACTION
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art (including the three references cited in the attached form PTO-892) fail to teach or suggest a casting device having a fixed die and a movable die that form a cavity that is configured to obtain a cylinder block, in which the casting device (of independent claim 1) includes the following structural features:
a bore formation core configured to form a cylinder bore in the cylinder block;
a water jacket formation core surrounding the bore formation core from an outer peripheral side and configured to form a water jacket around the cylinder bore;
an actuator configured to displace the bore formation core and the water jacket formation core;
a seal member disposed in a space between the bore formation core and the water jacket formation core, and configured to section the space into a close side part that is close to the cavity and a separation side part that is apart from the cavity; and
a suctioning device configured to suction gas in the close side part through a flow path formed in the bore formation core,
wherein the bore formation core includes a near part facing the close side part, a far part that faces the separation side part, and a bore formation part that protrudes from the near part toward the cavity and is embedded in molten metal in the cavity; and
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Drawings
The original drawing sheets filed March 26, 2021 are approved.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  The Taruno et al., Sakuma et al., and Nishikawa references are cited in PTO-892 as related art.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        September 9, 2021